Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 19-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not adequately teach how or what steps are performed to achieve the claimed subject matter of ‘forming a rake receiver to detect reflections of a watermark signal’. The specification does not adequately explain the process of ‘combining the reflections’ and/or how ‘combining the reflections’ results in ‘improving the signal to noise ratio’ as claimed.
Claims 19, 20, 24-25 and 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7, 23 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a method of detecting watermark in audio signal. The claimed method comprises a process that, under its broadest reasonable interpretation, is directed to an abstract idea of a mental process. This judicial exception is not integrated into a practical application because the claim doesn’t recite any limitation applying or tying the judicial exception to a specific apparatus. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because each of the recited steps comprising: estimating parameters, forming a rake receiver that detect reflection and combining the reflections, are ideas per se directed to 
The dependent claims do not include additional limitation that amounts to more than the judicial exception.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615.  The examiner can normally be reached on monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANIEL ABEBE/           Primary Examiner, Art Unit 2657